Citation Nr: 0012956	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  94-25 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York,
New York


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Entitlement to service connection for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 

INTRODUCTION

The veteran had active service from December 1951 to November 
1955.

An RO rating decision in October 1975 denied the veteran's 
claim for service connection for hearing loss, left ear, on 
the basis that there was no evidence of hearing loss in 
service.  The veteran was notified of this decision, and he 
did not appeal.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1993 RO rating decision that (1) determined 
that new and material evidence was not submitted to reopen 
the claim for hearing loss of the left ear, and (2) denied 
service connection for hearing loss of the right ear.  The 
veteran submitted a notice of disagreement in October 1993, 
and the RO issued a statement of the case in April 1994.  The 
veteran submitted a substantive appeal in May 1994, and 
testified at a hearing in September 1994.  The RO hearing 
officer then determined that new and material evidence had 
not been submitted to reopen the claim for hearing loss of 
the left ear and denied service connection for hearing loss 
of the right ear in November 1994.  A supplemental statement 
of the case was issued in December 1994.
The veteran has continued his appeal.

Records show that the Board remanded the case to the RO in 
December 1998 for scheduling of the veteran for a "Travel 
Board" hearing.  The veteran testified before the 
undersigned member of the Board in January 2000, and he 
waived initial consideration by the RO of additional evidence 
submitted directly to the Board.


FINDINGS OF FACT

1.  By an unappealed RO rating decision of 1975, service 
connection for hearing loss of the left ear was denied.

2.  Evidence received since the 1975 RO denial of service 
connection for hearing loss of the left ear, bears directly 
and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or in conjunction with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The veteran has not submitted competent (medical) 
evidence linking current hearing loss of the left ear to an 
incident of service or to post-service symptomatology.

4.  The veteran has not submitted competent (medical) 
evidence linking current hearing loss of the right ear to an 
incident of service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The unappealed 1975 RO decision, denying service 
connection for hearing loss of the left ear, was final.  
38 U.S.C. § 4005; 38 C.F.R. § 19.118 (1975).

2.  Evidence submitted since the unappealed 1975 RO decision 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156 
(1999).

3.  The claim of entitlement to service connection for 
hearing loss of the left ear is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

4.  The claim of entitlement to service connection for 
hearing loss of the right ear is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to 
Reopen
the Claim for Service Connection for Hearing Loss of the Left 
Ear.

A.  Factual Background

The veteran had active service from December 1951 to November 
1955, including service aboard the U.S.S. McGowan (DD 678) 
during the Korean Conflict.

Service medical records at the time of the veteran's 
enlistment examination and at separation reveal that the 
veteran's hearing was 15/15, bilaterally, for whispered voice 
and spoken voice.

The evidence of record at the time of the 1975 RO decision 
consisted primarily of service medical records and a report 
of a 1975 VA examination.

Evidence submitted since the 1975 RO decision includes a 1993 
lay statement; a historical article of the U.S.S. McGowan; 
reports of VA examinations in 1993; testimony of the veteran 
in 1994 and in 2000; and a statement from the veteran's 
sister dated in January 2000.  The lay statement and 
historical article describe the circumstances, hardships, and 
conditions of the veteran's service.  Testimony of the 
veteran is to the effect that he was exposed to acoustic 
trauma (naval gunfire) in service, and that he had an 
incident of hearing loss, bilateral, in service.  The 
statement from the veteran's sister reflects that the 
veteran's hearing loss has gotten progressively worse over 
the years after his discharge from service.  The VA 
examinations show current hearing loss, bilateral.

The veteran also testified that he was told by physicians 
that his current hearing loss was probably related to noise 
exposure in service.



B.  Legal Analysis

An unappealed rating decision is final with the exception 
that a veteran may later reopen a claim if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156(a) (1999).  The question now 
presented is whether new and material evidence has 
been submitted since the RO's adverse 1975 decision, denying 
service connection for hearing loss of the left ear, to 
permit reopening of the claim.  See Evans v. Brown, 
9 Vet. App. 273, 282-83 (1993); Glynn v. Brown, 6 Vet. App. 
523, 528-29 (1994); Manio v. Derwinski, 1 Vet. App. 140 
(1991).

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  There is no requirement, however, 
that such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Prior to the 1975 RO rating decision, there was no evidence 
of hearing loss in service, and there was no other basis to 
support an award of service connection.  The evidence added 
to the record after the 1975 RO rating decision includes 
testimony of the veteran as to an incident of hearing loss, 
bilateral, in service and of exposure to acoustic trauma in 
service; lay statements reflecting a continuity of 
symptomatology of hearing loss since discharge from service; 
and a current medical diagnosis of hearing loss.  This 
evidence must be considered to fairly evaluate the merits of 
the claim.  Hence, the evidence is "new and material."

As new and material evidence has been submitted since the 
October 1975 RO rating decision, the application to reopen 
the claim for service connection for hearing loss of the left 
ear is granted.


II.  Whether the Claim for Service Connection for Hearing 
Loss of the
Left Ear, as Reopened, and the Claim for Service Connection 
for
Hearing Loss of the Right Ear are well grounded.
  
In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Once a veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the veteran's initial burden has been met, and 
VA is obligated under 38 U.S.C. § 5107(a) to assist the 
veteran in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim for service connection for hearing loss of the 
left ear, as reopened, and the claim for service connection 
for hearing loss of the right ear, are well grounded; that 
is, whether the claims are plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza, 
7 Vet. App. at 506.  Where the determinative issue involves 
medical causation or etiology, or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  Furthermore, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true, 
unless the assertions contained therein are inherently 
incredible or beyond the competence of the person making 
them.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

Where sensorineural hearing loss becomes manifest to a degree 
of 10 percent disabling within one year from date of 
termination of active service, it shall be presumed to have 
been incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).

A.  Hearing Loss of the Left Ear

In this case, service medical records are negative for 
hearing loss.  At the time of the veteran's enlistment 
examination in November 1951, his hearing was 15/15, 
bilaterally, for whispered and spoken voice.  Audiometric 
evaluation at the time of the veteran's medical examination 
for separation from service in November 1955 did not show 
findings indicative of hearing loss.  His hearing was noted 
to be 15/15, bilaterally, for whispered and spoken voice.  
Hence, chronic hearing loss was not present in service.

Testimony of the veteran is to the effect that, while serving 
aboard the U.S.S. McGowan during the Korean Conflict, he was 
exposed to naval gunfire during his duties as a radioman and 
by the fact that he was actually quartered below one of the 
smaller gun mounts on the stern of the ship.  The veteran 
also described one incident when he was walking toward the 
radio shack and a gun battery in his vicinity on the left 
side started firing.  The veteran testified that he lost his 
hearing in both ears totally for a matter of hours, but then 
his hearing gradually started to return.  A 1993 statement by 
another sailor who served aboard the U.S.S. McGowan with the 
veteran reflects that the ship and its crew were assigned to 
shore bombardment duty within Wonson Harbor in North Korea, 
and that this assignment consisted of continuous firing of 
the gun mounts, which intensified the noise level aboard ship 
and in the radio shack.  A historical article of the U.S.S. 
McGowan also indicates that the ship cruised along the Korean 
east coast, providing fire support for UN troops, and 
periodically took station off Wonson to bombard.  The U.S.S. 
McGowan received two battle stars for Korean service.  In 
light of this evidence, the veteran's testimony as to his 
exposure to acoustic trauma and of losing his hearing for a 
matter of hours in service are accepted as correct in the 
absence of evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 1991).  For purposes of well-groundedness, the evidence 
is sufficient to establish an incident of hearing loss in 
service.  

Caluza says that "incurrence" or "aggravation" of a 
disease or injury may be established by lay evidence, such as 
that presented here from the veteran.  However, one of the 
evidentiary problems in this case is that the veteran has not 
submitted medical evidence to substantiate his claim that his 
current hearing loss of the left ear is attributable to 
disease or injury in service.  Grivois v. Brown, 6 Vet. 
App. 136 (1994).

The post-service medical records do not indicate the presence 
of hearing loss of the left ear until 1975, long after 
military service.  The report of VA audiometric examination 
in September 1975 shows the presence of high frequency 
hearing loss of the left ear and findings indicative of 
sensorineural hearing impairment, which meet the disability 
requirements for service connection of hearing loss found in 
38 C.F.R. § 3.385 (1999).  However, there are no post-service 
medical records that link the veteran's current hearing loss 
of the left ear, first found in 1975, to an incident of 
service, or more particularly, to that isolated incident of 
hearing loss testified to by the veteran.  A claim is not 
well grounded where there is no medical evidence showing a 
nexus between a current disability and service.  Caluza, 7 
Vet. App. 498.

While the statement of the veteran's sister was to the effect 
that the veteran has exhibited symptomatology of a hearing 
loss since his discharge from service that has gotten worse 
over the years, this evidence is not considered competent to 
prove medical causation, nor to show manifestations of a 
hearing loss to a degree of 10 percent within one year from 
the date of termination of active service.  Paulson v. Brown, 
7 Vet. App. 466 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In this case, while the evidence shows an isolated incident 
of hearing loss in service, no such hearing loss was present 
at the time of the veteran's separation from service, and 
there is no medical record reflecting the presence of any 
hearing loss thereafter, until 20 years had passed.  
Moreover, there is no competent (medical) evidence linking 
the veteran's current hearing loss of the left ear, first 
found long after service, to an incident of service.  Under 
these circumstances, the veteran's claim for service 
connection for hearing loss of the left ear is not plausible, 
and must be denied.   

The veteran is advised that he may reopen the claim for 
service connection for hearing loss of the left ear at any 
time by notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical report with an opinion linking his hearing loss of 
the left ear to an incident of service or to post-service 
symptomatology.  Robinette v. Brown, 8 Vet. App. 69 (1995).

B.  Hearing Loss of the Right Ear

As noted above, service medical records are negative of 
hearing loss.  The veteran's testimony to the effect that he 
was exposed to acoustic trauma in service and that he lost 
his hearing totally for a matter of hours is accepted as 
correct in the absence of evidence to the contrary.  
38 U.S.C.A. § 1154(b).  For purposes of well-groundedness, 
the evidence is sufficient to establish an incident of 
hearing loss in service.  However, chronic hearing loss in 
service is not shown.

The post-service medical records do not indicate the presence 
of hearing loss of the right ear until 1993, long after 
military service.  The report of VA audiometric examination 
in July 1993 shows the presence of a mild hearing loss of the 
right ear, which meets the disability requirements for 
service connection of hearing loss found in 38 C.F.R. § 3.385 
(1999).  However, there are no post-service medical records 
that link the veteran's current hearing loss of the right 
ear, first found in 1993, to an incident of service, or more 
particularly, to that isolated incident of hearing loss 
testified to by the veteran.  A claim is not well grounded 
where there is no medical evidence showing a nexus between a 
current disability and service.  Caluza, 7 Vet. App. 498.

Nor does the evidence of record show manifestations of a 
hearing loss to a degree of 10 percent disabling within one 
year from the date of termination of active service.  
38 C.F.R. §§ 3.307, 3.309 (1999).

In this case, while the evidence shows an isolated incident 
of hearing loss in service, no such hearing loss was present 
at the time of the veteran's separation from service, and 
this is no medical record reflecting the presence of any 
hearing loss thereafter, until more than 30 years had passed.  
Although the veteran testified to the effect that a physician 
had told him that his hearing loss was probably related to 
noise exposure in service, the veteran's testimony does 
constitute the requisite medical evidence of etiology.  
"[The] connection between what a physician said and the 
layman's account of what he purportedly said, filtered as it 
was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence."  Robinette, 8 Vet. App. 69.
  
In this case, there is no competent (medical) evidence 
linking the veteran's current hearing loss of the right ear, 
first found long after service, to an incident of service or 
to a service-connected disability.  Therefore, his claim for 
service connection for hearing loss of the right ear is not 
plausible, and it is denied as not well grounded.

The Board notes that the RO denied the claim for service 
connection for hearing loss of the right ear on the merits 
and finds no prejudice to the veteran in appellate denial of 
the claim as not well grounded.  Edenfield v. Brown, 8 Vet. 
App. 384 (1995).

The veteran is advised that he may reopen the claim for 
service connection for hearing loss of the right ear at any 
time by notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical opinion that links the veteran's hearing loss of the 
right ear to an incident of service or to a service-connected 
disability.  Robinette v. Brown, 8 Vet. App. 69 (1995).

C.  VA's Duty to Assist

The veteran contends that the VA failed to properly develop 
the evidence in support of his claim.  VA's duty to assist in 
the development of a claim does not arise until there is a 
well-grounded claim.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  The Board notes that, in the case of 
Mattson v. Derwinski, 2 Vet. App. 643 (1992), which was cited 
by the veteran for the proposition that the benefit of the 
doubt should apply in finding that naval gunfire could cause 
significant hearing loss, medical evidence was of record to 
link that claimant's hearing loss to noise exposure in 
service.  Here, the Board finds no such medical evidence that 
links the veteran's current hearing loss to service.  In 
light of the absence of competent evidence of a nexus between 
current hearing loss and service, a remand for further 
development is unwarranted.


ORDERS

The claim for service connection for hearing loss of the left 
ear is reopened but denied as not well grounded.

The claim for service connection for hearing loss of the 
right ear is denied as not well grounded.




		
	J. E. DAY 
	Member, Board of Veterans' Appeals

 

